Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10, 11 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470) and Ishii (US 2013/0320577).  Regarding claim 1, Ou ‘795 discloses a ball construction comprising a bladder (30), an intermediate layer (42) and an exterior layer (41). Note column 3, lines 10-38 stating .
Ou ‘018 teaches a sports ball construction comprising an exterior layer (11), a foaming material for backing and a bladder (20). Note column 2, line 61 through column 3, line 14. Similar to Ou ‘795, Ou ‘018 teaches forming the exterior layer from polyurethane or polyvinyl chloride (column 2, lines 25-27 of Ou ‘795; column 3, lines 3-7 of Ou ‘018), the intermediate layer from a foam material (column 3, lines 20-26 of Ou ‘795; column 3, line 5-7 of Ou ‘018) and the bladder from rubber (column 3, lines 11-14 of Ou ‘795; column 2, lines 61-64). Further, Ou ‘’018 states that the bladder may alternatively be made from polyurethane. It would have been obvious to one of ordinary skill in the art to manufacture the bladder of Ou ‘795 from polyurethane instead of rubber in order to take advantage of that material’s well known physical characteristics and because Ou ‘018 teaches that rubber and polyurethane materials are equally well known in the art of sports balls as a material for the bladder.
Regarding the limitation for the materials to be all from the same class selected from thermoplastic polyurethane, polyvinyl chloride, polyethylene, polyamide and polypropylene, it is noted that the combination of Ou ‘795 in view of Ou ‘018 teaches forming the exterior cover, the intermediate layer and bladder from polyurethane. Regarding the limitation for the material to be thermoplastic polyurethane, Lin reveals that it is known in the art of sports balls to use thermoplastic polyurethane as the material for the game ball. Note paragraph [0011], [0024] and [0025] of Lin. It would have been obvious to one of ordinary skill in the art to use a 
Regarding the limitation for the ball to comprise a mixture of reused and newly manufactured material, it is noted that Lin states that the thermoplastic polyurethane facilitates ease of recycling for the game ball. Note paragraph [0037]. However, the combination of Ou ‘795, Ou ‘018 and Lin lacks the teaching for forming the material using a mixture of reused material and newly manufactured material as recited.
Ishii reveals that it is known in the art of sports balls formed from thermoplastic to use recycled material formed by pulverizing the thermoplastic material. Note paragraph [0024]. Ishii also states that at least a portion of the recycled material may be reused to form a new sports ball. Note paragraph [0003].  Further, note paragraph [0048] of Ishii particularly stating that the first group of particles in the method (700) may be mixed with new, unused particles of material to form a layer of a new golf ball.  Thus, Ishii clearly teaches the combination of new and reused thermoplastic material in the formation of the sports ball.  It would have been obvious to one of ordinary skill in the art to form the sports balls of Ou ‘795 from a combination of reused thermoplastic material and newly manufactured material in order to reduce manufacturing costs by using a recycled material.  

Regarding claim 2, the polyurethane foam of the combination is a cushioning material.
Regarding claim 3, note Figure 4 of Ou ‘795 showing the intermediate layer (42) comprising panels.
Regarding claim 5, because the layers are taught as being exclusively made from these materials the materials obviously constitute a majority weight component of the layer (i.e. greater than 50%).
Regarding claim 10, Ou ‘795 discloses additional layers (43, 320) for the ball construction. Note column 3, lines 1-5 of Ou ‘795 defining the layer (320) as part of the bladder carcass which is a hollow rubber ball having a reinforcing lining layer (301) enclosed therein. These layers (43, 320) are seen as at least one protection layer that is arranged between the bladder (30) and the intermediate layer (42). Because Ou ’795 teaches that the layer (320) is also 
Regarding claim 11, note Figure 4 of Ou ‘795 showing the at least one protection layer (43, 320). These layers define a plurality of parts.
Regarding claim 17, note paragraphs [0029] and [0037] of Lin stating that thermoplastic polyurethane can be easily recycled. Thus, the ball of the combination comprising the thermoplastic polyurethane is arranged to be recycled so that it can be used for manufacturing another bladder. It is noted that this limitation relates to the intended use of the invention. Because the structure of the combination is capable of being used in the recited manner, the combination meets the claim limitation.
Regarding claim 18, the combination teaches the recycling of a ball to form another ball as recited.  
Regarding claims 19-21, the combination teaches the method for recycling the material from another ball for form a ball as recited.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Sullivan (US 2015/0196809). Regarding claim 6, the combination of Ou in view of Lin and Ishii teaches the use of an expanded thermoplastic polyurethane for the ball. However, this combination lacks the teaching for the intermediate layer to comprise randomly arranged particles of the material of the first material class as recited. Sullivan reveals that it is known in the art of game balls formed from an expanded thermoplastic polyurethane to form the layer comprising the expanded .
Regarding claims 7 and 8, the randomly arranged particles of the combination of Ou ‘795 in view of Ou ‘018, Lin and Ishii as modified by Sullivan teaches the use of expanded thermoplastic polyurethane particles.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018) and Lin (US 2010/0144470), Ishii (US 2013/0320577) and Taniguchi (US 2006/0084536). Ou ‘795 teaches at least one reinforcing layer (43, 320) comprising a lining cloth (43). Taniguchi reveals that it is known in the art to form the reinforcing layer from either woven fabric or non- woven fabric. Note paragraph [0114]. It would have been obvious to one of ordinary skill in the art to use a non-woven fabric as the reinforcing material in order to take advantage of that material's well known physical characteristics and for the reasons advanced by Taniguchi.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Swiszcz (US 2014/0100067).  Swiszcz reveals that it is known in the art of game balls to provide a graphic on the surface of the game ball comprising a foil. Note paragraph [0013]. It would have been obvious to one of ordinary skill in the art to provide the ball of Ou ‘018 with a graphic .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Lo (8,622,857). Regarding the limitation for the bladder to comprise a lattice structure with radially extending elements, Lo reveals that it is known in the art of inflatable game balls to provide the bladder with a rib structure in a lattice arrangement. The ribs are shown as extending from the surface and thus in a radial direction from the surface. Note Figure 11. It would have been obvious to one of ordinary skill in the art to provide the bladder of Ou with the rib structure of Lo in order to further reinforce the bladder of the ball.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Dobrounig (6,306,054). The combination of Ou ‘795 in view of Ou ‘018 and Lin teaches forming the sports ball with an exterior cover, an intermediate foam layer and a bladder all from the same material class, namely thermoplastic polyurethane. It is noted that Ou ‘795 states that instead of polyurethane, polyvinyl chloride may be used. Note column 3, lines 10-38 of Ou ‘795. Thus, Ou ‘795 teaches an equivalence between polyurethane and polyvinyl chloride in the art of sports balls. Further, Dobrounig ‘054 furthers this teaching of equivalence by stating an equivalence between polyurethane foams and polyvinyl chloride. Note column 4, lines 41-44. Thus given these teachings of equivalence between polyurethane and polyvinyl chloride, it would have been obvious to one of ordinary skill in the art to use polyvinyl chloride as the material for the sports ball instead of polyurethane in order to take advantage of polyvinyl chlorides well known physical characteristics.
Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that Ishii does not teach a mixture of reused material and newly manufactured material as claimed.  The applicant states that paragraphs [0003] and [0024] of Ishii teach using at least a portion of the recycled material but Figures 6 and 7 specifically do not teach a mixture of reused material and new material in forming the new golf ball.  However, these arguments are not persuasive as paragraph [0048] of Ishii particularly states that the golf ball may comprise a mixture of the first group of particular with new, unused particles of material.   The first group of particles as taught by Ishii comprises the recycled material.  Thus, Ishii teaches a mixture of reused material and newly manufactured material as recited.  
Regarding the applicant’s argument that the combination does not teach the recited 10-50% of newly manufactured material for the ball, Ishii teaches that it is known to provide a mixture of at least a portion of the recycled material in the mixture.  Further, Ishii teaches that the particular amount of recycled material provided in the mixture is a result effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05.  Here, Ishii teaches that it is desirable to provide a portion of recycled material in the mixture and that the use of the material decreases the wasted of disposing of used golf balls and the costs associated with acquiring and/or processing new materials.  Note paragraph [0003] of Ishii.  Thus, it would have been obvious to one of ordinary skill in the art to form the ball of the combination with a mixture of new and recycled thermoplastic polyurethane with between 10-50% of the material being newly manufactured material in order to decrease the manufacturing costs in acquiring and/or processing new materials and instead using recycled materials.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the combination of Ou ‘795 in view of Ou ‘018, Lin and Ishii teaches a sports ball comprising an intermediate layer formed from thermoplastic polyurethane as recited.  The reference to Sullivan is relied upon merely for its teaching that it is known in the art of sports balls formed from expanded thermoplastic polyurethane to form the layer of thermoplastic polyurethane from particles of the polyurethane. Sullivan does not teach any particular arrangement for the particles within the layer and also states that the particles may be in the form of cut, torn or shredded pieces, rods, flakes and the like (paragraph [0044]). Thus, Sullivan is seen as teaching the random arrangement of particles within the layer of the expanded thermoplastic polyurethane.  It would have been obvious to one of ordinary skill in the art to form the expanded thermoplastic polyurethane layers as taught by the combination from randomly located particles of expanded thermoplastic polyurethane in order to form the particular layer structure of the ball.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/            Primary Examiner, Art Unit 3711